Citation Nr: 0943228	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-36 130	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1948 to 
September 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  

In addition to denying the Veteran's claim for service 
connection for bilateral hearing loss in the December 2005 
rating decision the Board also denied service connection for 
tendonitis of the right arm and shoulder.  In the Veteran's 
Notice of Disagreement (NOD) he only expressed disagreement 
with the determination on his bilateral hearing loss and not 
the determination on any claimed tendonitis.  Absent a Notice 
of Disagreement, a Statement of the Case, and a Substantive 
Appeal, the Board does not have jurisdiction of the other 
determination.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993). 

In October 2009 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran experiences bilateral hearing loss as a result of 
service-related noise exposure.



CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 and Supp 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated August 2005 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal and has not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in 
the adjudication of his appeal.  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's 
appeal.

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, which he claims is due to exposure to 
noise while in active service.  Service connection will be 
granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the 
nervous system, like sensorineural hearing loss, are presumed 
to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be: 1) medical evidence of a current disability; 2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 10 Vet. App. 427 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 
(Fed. Cir. 2005).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

The Veteran first applied for service connection for this 
condition in July 2005.  In a December 2005 rating decision, 
after a review of service treatment records, private 
treatment records, VA treatment records, a VA examination 
report and statements from the Veteran, the RO denied the 
Veteran's claim.  The Veteran filed a Notice of Disagreement 
(NOD) in March 2006 and submitted his Substantive Appeal (VA 
Form 9) in November 2006.  In October 2009, in connection 
with this appeal, the Veteran was afforded a hearing with a 
Veterans Law Judge.

The Veteran's service treatment records show that the 
Veteran's hearing was within normal limits for VA purposes at 
the time of the Veteran's separation examination.  Post-
service treatment records associated with the claims file 
show that the Veteran first began receiving treatment for a 
hearing impairment in 1991.  At that time the private 
treatment records from Children's Speech, Hearing and 
Neurosensory Center indicate that the Veteran was fitted for 
hearing aids.  Records from that facility continue into 1993.  
Other private treatment record, in addition to VA treatment 
record, show that the Veteran continued to receive treatment 
for hearing loss.  An April 2008 letter from a doctor of 
audiology indicates that the Veteran was seen at a private 
facility in San Diego.  Dr. Abel stated that the Veteran had 
mild to profound bilateral sensorineural hearing loss and 
opined that it was as likely as not that the Veteran's 
hearing loss was caused by noise exposure from aircraft 
during his time in service. 

A VA examination report from August 2005 indicates that the 
Veteran stated that while in the Navy he was an aviation 
storekeeper and that hearing protection was not used at that 
time.  In regard to non-military noise, the Veteran stated 
that he worked in the manufacturing situation but was 
predominantly in the office and only had occasional exposure 
to noise.  He stated that he privately purchased hearing aids 
in approximately 1991 and that he was fitted through the VA 
in 2004.  The examiner diagnosed the Veteran with bilateral 
moderate to profound sensorineural hearing loss.  The 
examiner stated that there was limited information regarding 
the Veteran's hearing loss and that service treatment records 
dated from September 1952 showed a whisper test of 15 and 15 
for both ears.  The examiner opined that the Veteran's 
bilateral hearing loss was less likely than not related to 
acoustical trauma during military service.  As rationale the 
Veteran stated that there was no evidence between leaving 
service in 1952 and privately purchased hearing aids in 1991 
to indicated hearing loss and that this was inadequate 
information to state that the current bilateral hearing loss 
was related to military service.

The Veteran has submitted several written statements and 
testified at a hearing before the Board in October 2009.  
During that hearing the Veteran reiterated his claim that he 
noticed hearing loss shortly after service and his belief 
that his current hearing loss was attributable to noise 
exposure in service.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  However, lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weight that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Impaired 
hearing is considered a disability for VA purposes when 
auditory thresholds in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.  The Veteran's patterns of hearing loss meets this 
threshold, and therefore he has a disability for VA purposes.  

The determinative issue is whether this condition is 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  The Board concedes 
that the Veteran experienced noise exposure during his active 
service and the Board accepts that the Veteran is competent 
to state that he has experienced some level of hearing loss 
since being released from service.  The Veteran is not 
competent, however, to render a medical opinion as to the 
etiology of the hearing loss.  Thus, the Board must turn to 
medical experts in this case to determine if the current 
diagnosed hearing loss is a result of the Veteran's service.

As stated above, a private physician provided an April 2008 
statement attributing the Veteran's hearing loss to acoustic 
trauma in service.  This letter was short and did not offer 
much detail, but it did provide some evidence in favor of the 
Veteran's claim.  In contrast, the August 2005 VA concluded 
that it was not likely that the Veteran's hearing loss was 
caused by or a result of noise exposure during service.  

A Veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
this case, the Veteran's credible testimony stating that he 
had difficulty hearing dating back to his release from active 
service, accompanied by the letter from Dr. Abel, is 
sufficient to put the matter into relative equipoise.  As 
such, the benefit of the doubt is afforded to the Veteran, 
and his claim is granted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


